Citation Nr: 1733112	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to June 1976.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  Jurisdiction of the claim now resides with the RO in St. Petersburg, Florida.

The claim was remanded for further development in June 2015 and is now returned to Board for additional appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is afforded and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014).

The Veteran is service-connected for anxiety disorder, not otherwise specified, fracture of the left (minor) radius with malposition of metal replacement of radial head, moderate post-traumatic osteoarthritis, and weakness of grip strength (a left elbow disability), and scar residuals of left radial head replacement surgery.  She has met the schedular criteria for entitlement to a TDIU since January 2011.

Since the Veteran initially filed her claim for a TDIU in March 2011, she has maintained that she resigned from her previous employment in December 2006 on account of her anxiety.  She indicated that she chose to resign because she feared being fired because her performance had begun to slip due, in part, to memory and concentration problems she attributes to her service-connected psychiatric disability.  In addition, the record reflects that she was awarded Social Security Administration (SSA) disability benefits based on anxiety related disorders and left elbow complaints.  Lay statements from her husband and several friends dated between 2006 and 2008 indicated a change in the Veteran's moods and abilities and treatment records show continuing treatment for psychiatric concerns.

In accordance with the Board's June 2015 remand directives, the AOJ obtained VA examinations to address the functional effects of the Veteran's service-connected conditions on her ability to work.  

In August 2015, the Veteran underwent a VA examination of her elbow/forearm.  She indicated her elbow did not affect her prior employment, although she wore a brace and could not lift or do repetitive jobs.  Range of motion and strength were normal.  The Veteran noted pain on palpation. The examiner opined that the left elbow condition did not preclude light duty or sedentary employment; however, heavy physical employment that involved lifting was precluded.
  
The Veteran also underwent a VA psychiatric examination in August 2015.  The examiner stated that examination results were not suggestive of significant impairment for either occupational or social functioning compared to the Veteran's estimated functioning prior to her military service.  The examiner noted that the test results from that examination as well as the VA examination provided in March 2013 were reflective of feigning/over reporting of symptoms.  Specifically, the Veteran completed a self-administered forced choice questionnaire that provides an overall estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The Veteran's score was elevated above the recommended cutoff score for the identification of likely feigning and she endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  During the examination, the symptoms the examiner noted included anxiety which the Veteran reported feeling "almost all the time", depressed mood, anhedonia, sleep disturbance, lack of energy and lack of concentration.  The examiner did not address the Veteran's ability to function in a work environment.

The Board finds that a new examination should be provided in which an examiner provides an opinion as to the functional effects of the Veteran's service-connected anxiety disorder on her ability to perform the mental and physical acts required for substantially gainful employment as sought in the June 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded).  Here, the Board seeks information as to the Veteran's current ability to function in an employment environment or setting.  Her ability to function prior to military service is not relevant to that query.

The Board notes that the duty to assist in the development and adjudication of a claim does not lie with VA alone.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). While VA has a duty to assist the Veteran in the development of her claim, the Veteran has a duty to cooperate with VA.  The development and the adjudication of claims is not a one-way street and if a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Such information includes that gleaned from truthful participation in examinations. 

Additionally, as the Veteran receives continuous treatment through VA, the RO should obtain and associate with the claims file VA treatment records dated from August 2014.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA outpatient treatment records dated from August 2014.

2.  After associating any additional evidence with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of her service-connected anxiety disorder and its effect on her ability to perform the mental and physical acts required for substantially gainful employment.

The claims file and a copy of this remand must be provided to the examiner for review.  All clinical manifestations of the service-connected anxiety disorder should be reported in detail. 

Following examination of the Veteran and review of the claims file, to include the Veteran's lay statements, treatment records showing continuing treatment for psychiatric concerns and her SSA disability records, the examiner should provide an opinion as to the functional effects of the Veteran's anxiety disorder, to include to the extent possible on her ability to perform the mental and physical acts required for substantially gainful employment.

A fully articulated rationale for all opinions expressed must be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




